UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3964 Dreyfus Government Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 4/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Government Cash Management April 30, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies36.1% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank 1/23/14 0.25 200,000,000 a 199,985,410 Federal Home Loan Bank: 5/1/13 0.15 500,000,000 a 500,000,000 5/1/13 0.18 50,000,000 a 50,014,430 5/1/13 0.18 72,175,000 a 72,186,298 5/1/13 0.19 100,000,000 a 99,994,996 5/1/13 0.26 669,000,000 a 668,825,904 5/3/13 0.21 10,000,000 9,999,955 5/8/13 0.16 100,000,000 99,996,986 5/8/13 0.23 250,000,000 250,000,000 5/14/13 0.18 64,010,000 64,013,831 5/16/13 0.21 20,000,000 20,000,840 5/17/13 0.16 101,000,000 100,993,042 5/21/13 0.21 65,000,000 65,000,810 5/21/13 0.21 41,940,000 41,940,743 5/21/13 0.25 250,000,000 249,997,155 5/22/13 0.16 178,000,000 177,983,880 5/24/13 0.16 50,000,000 49,995,049 5/24/13 0.21 27,700,000 27,699,876 5/29/13 0.16 145,000,000 144,981,956 7/12/13 0.12 200,000,000 199,952,000 7/19/13 0.17 15,125,000 15,127,577 7/24/13 0.11 100,000,000 99,974,333 9/27/13 0.16 212,000,000 211,990,225 10/18/13 0.16 24,655,000 25,050,995 11/19/13 0.10 84,000,000 83,952,867 11/27/13 0.16 49,415,000 49,473,404 12/13/13 0.14 40,435,000 41,171,694 Federal Home Loan Mortgage Corp.: 6/18/13 0.17 200,000,000 b 199,954,667 7/9/13 0.10 100,000,000 b 99,980,833 7/23/13 0.12 200,000,000 b 199,944,667 8/13/13 0.13 400,000,000 b 399,849,778 9/9/13 0.14 100,000,000 b 99,950,147 9/27/13 0.11 51,658,000 b 52,495,791 10/28/13 0.16 195,553,000 b 196,241,857 11/19/13 0.13 23,700,000 b 24,274,675 11/27/13 0.16 148,464,000 b 148,643,460 Federal National Mortgage Association: 5/29/13 0.16 192,000,000 b 191,976,542 6/24/13 0.10 200,000,000 b 199,970,000 8/20/13 0.20 18,587,000 b 18,646,870 9/11/13 0.14 250,000,000 b 249,873,465 9/30/13 0.15 7,100,000 b 7,128,665 12/18/13 0.16 205,041,000 b 205,797,456 Total U.S. Government Agencies (cost $5,915,033,129) U.S. Treasury Bills1.2% 8/1/13 (cost $199,946,333) 0.11 200,000,000 U.S. Treasury Notes13.2% 5/15/13 0.22 95,000,000 95,042,307 5/31/13 0.08 63,000,000 63,177,458 6/17/13 0.21 300,000,000 300,354,564 7/1/13 0.21 100,000,000 100,529,124 9/30/13 0.08 100,000,000 100,018,671 10/15/13 0.14 200,000,000 200,329,110 10/31/13 0.14 250,000,000 253,239,720 11/15/13 0.13 205,000,000 205,408,948 12/2/13 0.16 323,000,000 323,172,671 2/18/14 0.22 500,000,000 515,238,800 Total U.S. Treasury Notes (cost $2,156,511,373) Repurchase Agreements49.4% ABN AMRO Bank N.V. dated 4/30/13, due 5/1/13 in the amount of $1,670,006,031 (fully collateralized by $757,019 Government National Mortgage Association, 4%, due 6/15/42, value $673,979, $175,390,000 U.S. Treasury Bonds, 4.38%-4.63%, due 11/15/39-2/15/40, value $234,239,227 , $16,520,700 U.S. Treasury Inflation Protected Securities, 2.38%, due 1/15/25, value $27,593,396 and $1,384,243,300 U.S. Treasury Notes, 0.25%-3.13%, due 1/31/14-8/15/21, value 0.13 1,670,000,000 1,670,000,000 Bank of Nova Scotia dated 4/30/13, due 5/1/13 in the amount of $530,002,208 (fully collateralized by $242,475,000 Federal Home Loan Bank, 0.38%-4.13%, due 7/2/14-8/13/32, value $249,177,925, $141,161,000 Federal Home Loan Mortgage Corp., 1%-4.38%, due 8/27/14-7/10/19, value $146,338,725 and Federal National Mortgage Association, 1.10%-7.13%, due 9/28/16-4/18/36, value $145,087,686) 0.15 530,000,000 530,000,000 Barclays Capital, Inc. dated 4/30/13, due 5/1/13 in the amount of $80,000,333 (fully collateralized by $80,000,000 U.S. Treasury Strips, due 5/15/13-11/15/42, value 0.15 80,000,000 80,000,000 BNP Paribas dated 4/30/13, due 5/1/13 in the amount of $300,001,083 (fully collateralized by$288,996,400 U.S. Treasury Notes, 0.13%-3.25%, due 9/30/13-6/30/16, value $306,000,059) 0.13 300,000,000 300,000,000 Citigroup Global Markets Holdings Inc. dated 4/30/13, due 5/1/13 in the amount of $200,000,778 (fully collateralized by $25,315,300 U.S. Treasury Bonds, 4.25%-6.88%, due 8/15/25-11/15/40, value $38,105,941 and U.S. Treasury Notes, 2%-3.50%, due 7/31/17-2/15/23, value $165,894,071) 0.14 200,000,000 200,000,000 Credit Agricole CIB dated 4/30/13, due 5/1/13 in the amount of $640,002,489 (fully collateralized by $197,283,500 U.S. Treasury Bonds, 3.13%-10.63%, due 8/15/15-2/15/42, value $216,452,317 and U.S. Treasury Notes, 0.25%-2.75%, due 2/28/15-2/15/19, value $436,358,779) 0.14 640,000,000 640,000,000 Credit Agricole CIB dated 4/30/13, due 5/1/13 in the amount of $690,002,875 (fully collateralized by $354,902,811 Federal Home Loan Mortgage Corp., 2.15%-6.03%, 9/1/32-2/1/43, value $71,734,191, $1,401,878,180 Federal National Mortgage Association, 0.65%-5.99%, 5/1/16-6/1/46, value $457,820,235, $131,375,692 6 %, due 9/20/32-3/20/43, value $80,687,890, $2,303,300 U.S. Treasury Bonds, 2.75%, due 8/15/42, value $2,255,068 and $85,000,200 U.S. Treasury Notes, 0.15 690,000,000 690,000,000 Credit Suisse Securities LLC dated 4/30/13, due 5/1/13 in the amount of $165,000,642 (fully collateralized by $426,790,000 0.14 165,000,000 165,000,000 Deutsche Bank Securities Inc. dated 4/30/13, due 5/1/13 in the amount of $720,002,800 (fully collateralized by $722,614,100 U.S. Treasury Notes, 0.25%-2.38%, due 1/31/14-2/28/15, value $734,400,003) 0.14 720,000,000 720,000,000 Deutsche Bank Securities Inc. dated 4/30/13, due 5/1/13 in the amount of $169,000,704 (fully collateralized by $35,000,000 Federal Farm Credit Bank, 1.74%, due 3/11/20, value $35,151,842, $31,155,000 Federal Home Loan Corp., 0.50%-2.06%, due 5/13/16-1/15/22, value $29,020,092 and $134,979,000 Federal National 5/15/30, value $108,592,351) 0.15 169,000,000 169,000,000 HSBC USA Inc. dated 4/30/13, due 5/1/13 in the amount of $640,002,489 (fully collateralized by $252,433,953 U.S. Treasury Bonds, 3.13%, due 2/15/43, value $266,668,234 and $349,791,900 U.S. Treasury Notes, 0.14 640,000,000 640,000,000 HSBC USA Inc. dated 4/30/13, due 5/1/13 in the amount of $470,001,958 (fully collateralized by $27,125,000 Federal Home Loan Bank, 0%, due 7/26/13, value $27,122,287 and $452,431,400 U.S. Treasury Bills, 5/9/13-4/3/14, value $452,281,680) 0.15 470,000,000 470,000,000 JPMorgan Chase & Co. dated 4/30/13, due 5/1/13 in the amount of $150,000,750 (fully collateralized by $3,669,167,133 Federal National Mortgage Association, 0.05%-7.50%, due 6/25/31-10/25/41, value $131,456,692 and $219,514,655 Government National Mortgage Association, 0.02%-11.80%, due 6/20/33-3/20/42, 0.18 150,000,000 150,000,000 RBC Capital Markets dated 4/30/13, due 5/1/13 in the amount of $480,001,733 (fully collateralized by $296,805,900 U.S. Treasury Bills, due 7/18/13-10/3/13, value $296,751,476, $97,689,000 U.S. Treasury Bonds, due 2/15/43, value $103,197,499 and $89,251,100 Treasury Notes, 0.25%-0.50%, due 11/15/13-5/15/15, value $89,651,085) 0.13 480,000,000 480,000,000 RBC Capital Markets dated 4/30/13, due 5/1/13 in the amount of $550,002,139 (fully collateralized by $9,250,000 Federal Agricultural Mortgage Corp., 0.25%, due value $9,252,035, $185,670,000 Federal Home Loan Bank, 0.37%-2%, due 8/9/13-4/28/28, value $186,033,289, $66,524,000 Federal Home Loan Corp., 2.50%, due 4/17/23, value $67,189,425 and $298,650,000 Federal National Mortgage Association, 0.14 550,000,000 550,000,000 SG Americas Securities, LLC dated 4/30/13, due 5/1/13 in the amount of $100,000,417 (fully collateralized by $100,773,100 U.S. Treasury Notes, 0.50%-1.50%, due 12/31/13-7/31/17, value $102,002,563) 0.15 100,000,000 100,000,000 Societe Generale dated 4/30/13, due 5/1/13 in the amount of $250,001,111 (fully collateralized by $93,838,000 Federal Home Loan Mortgage Corp., 1.10%-5%, due 2/16/17-10/3/17, value $94,019,684 and $182,300,000 Resolution Funding Corp., 0%, due 1/15/21, value 0.16 250,000,000 250,000,000 TD Securities (USA) LLC dated 4/30/13, due 5/1/13 in the amount of $300,001,167 (fully collateralized by $130,823,300 U.S. Treasury Inflation Protected Securities, 3.88%, due 4/15/29, value $306,000,131) 0.14 300,000,000 300,000,000 Total Repurchase Agreements (cost $8,104,000,000) Total Investments (cost $16,375,490,835) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of companies. At April 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 16,375,490,835 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management April 30, 2013 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies63.6% of Purchase Amount ($) Value ($) Federal Farm Credit Bank: 5/1/13 0.13 100,000,000 a 99,999,451 5/2/13 0.06 175,000,000 174,999,708 5/13/13 0.06 25,000,000 24,999,500 5/16/13 0.06 50,000,000 49,998,750 5/20/13 0.16 100,000,000 a 99,991,945 5/22/13 0.04 145,000,000 144,996,908 5/30/13 0.04 135,000,000 134,995,368 7/10/13 0.13 150,000,000 149,962,083 8/26/13 0.12 25,000,000 24,990,250 8/30/13 0.09 15,000,000 14,995,463 9/3/13 0.09 10,000,000 9,996,875 9/27/13 0.09 15,000,000 14,994,413 10/16/13 0.10 25,000,000 24,988,333 10/28/13 0.11 10,000,000 9,994,500 1/23/14 0.25 75,000,000 a 74,994,529 Federal Home Loan Bank: 5/1/13 0.15 50,000,000 a 50,000,000 5/1/13 0.19 150,000,000 a 149,992,493 5/3/13 0.06 35,000,000 34,999,883 5/8/13 0.09 200,000,000 199,996,694 5/15/13 0.13 125,500,000 125,493,899 5/17/13 0.09 55,000,000 54,997,800 5/22/13 0.13 31,000,000 30,997,740 5/24/13 0.09 94,935,000 94,929,591 6/5/13 0.12 50,000,000 49,994,410 6/6/13 0.14 100,000,000 a 99,994,800 6/7/13 0.12 75,000,000 74,990,750 6/21/13 0.06 25,000,000 24,998,052 6/26/13 0.08 90,000,000 89,988,800 7/15/13 0.05 43,578,000 43,573,461 7/19/13 0.07 100,000,000 99,985,736 8/13/13 0.12 25,000,000 25,010,765 8/13/13 0.13 65,000,000 64,997,661 8/19/13 0.14 75,000,000 74,993,788 9/20/13 0.13 24,854,000 24,841,746 9/25/13 0.13 50,000,000 49,974,479 9/27/13 0.15 60,000,000 59,998,022 10/1/13 0.09 35,000,000 34,986,612 10/9/13 0.11 6,000,000 6,000,476 10/16/13 0.10 15,000,000 14,992,860 10/25/13 0.11 100,000,000 99,999,114 10/29/13 0.11 75,000,000 74,996,293 Total U.S. Government Agencies (cost $2,810,624,001) U.S. Treasury Bills20.4% 5/2/13 0.10 75,000,000 74,999,792 5/16/13 0.09 350,000,000 349,987,187 5/23/13 0.04 275,000,000 274,993,278 6/27/13 0.12 200,000,000 199,962,000 Total U.S. Treasury Bills (cost $899,942,257) U.S. Treasury Notes18.1% 5/15/13 0.08 179,000,000 179,245,144 5/15/13 0.13 50,000,000 50,024,141 6/17/13 0.16 200,000,000 200,248,054 7/31/13 0.05 75,000,000 75,061,206 8/15/13 0.12 141,000,000 142,703,858 9/30/13 0.16 50,000,000 50,618,302 2/18/14 0.18 100,000,000 100,867,422 Total U.S. Treasury Notes (cost $798,768,127) Total Investments (cost $4,509,334,385) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Variable rate securityinterest rate subject to periodic change. At April 30 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of April 30, 2013 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 4,509,334,385 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the Board of Trustees. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Government Cash Management Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 17, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: June 17, 2013 By: /s/ James Windels James Windels Treasurer Date: June 17, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
